DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply in view of newly found reference Nguyen being used in the current rejection.  See the new rejection below.

Double Patenting
Claims 1-5, 8-14, 16-20, and 23-33 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,701,438. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the previous Office Action.
**Applicant acknowledged the rejection and will take appropriate action upon the allowance of claim(s) in the pending application**

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 16-20, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2014/0337880 to Sorbel (“Sorbel”) in view of US PG Pub 2015/0070587 to Emeott (“Emeott”), US PG Pub US PG Pub 2017/0134822 to Nguyen (“Nguyen”), and US PG Pub 2014/0201774 to Neumeier (“Neumeier”).
Regarding claim 1, “A system, comprising: one or more processors in a graphics verification system that handles content of a channel in a broadcast chain” reads on the TV system that provides logo, graphics, banner while streaming video content (abstract, ¶0001) disclosed by Sorbel and represented in Fig. 1.
As to “the one or more processors are configured to: partition an on-screen view of the channel into a plurality of sections based on an overlay of a plurality of graphics on the on-screen view of the channel” Sorbel discloses (¶0026, ¶0028) that the television provides plurality of sectional views including a company logo as represented in Fig. 1C (elements 20, 22, 30).

As to “detect one or more…parameters based on the determined placement of each of the overlaid plurality of graphics in the plurality of sections with respect to the associated content” Sorbel discloses (¶0036) that the system monitors/detects the end of the content cue (parameter) for the associated content logo as represented in Fig. 5B (elements 150, 152).
As to “calibrate the on-screen view of the channel prior to multicasting of the channel, based on the detected one or more error parameters” Sorbel discloses (¶0036) that when the cue is detected, the system removes/adjusts/calibrate logo, graphic, banner from the streaming video feed before it loops back to continue to monitor/obtain video feed as represented in Fig. 5B (elements 154, 156, 120).
Sorbel meets all the limitations of the claim except “wherein the placement of each of the overlaid plurality of graphics in the plurality of sections is determined based on a programming schedule.”  However, Emeott discloses (¶0019, ¶0021) that the placement of logo(s) associated with a specific program is determined using EPG data.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Sorbel’s system by using programming schedule to determine placement 
Combination of Sorbel and Emeott meets all the limitations of the claim except “detect one or more error parameters based on…[placement] of an overlaid graphic of the overlaid plurality of graphics on the on-screen view of the channel…, wherein a mismatch in a position of the overlaid plurality of graphics on the on-screen view of the channel is corrected based on the detected one or more error parameters.”  However, Nguyen discloses (¶0024) that the database returns a location of a corresponding informational banner in the first video content; (¶0033-¶0035) based on user’s preference, the extracted information banner is always displayed on the bottom of the screen, however when the system detects that the second video content includes another informational banner [to be displayed on the bottom of the screen] then the system [determines the mismatch/error and] places the extracted information banner in a different location other than the bottom of the screen.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Sorbel and Emeott's systems by detecting error parameters based on the determined placement of graphics/banner and replacing content items as taught by Nguyen in order to provide viewers with accurate information without any interruption.
Combination of Sorbel, Emeott, and Nguyen meets all the limitations of the claim except “detect one or more…parameters based on a fingerprint of an overlaid graphic of the overlaid plurality of graphics on the on-screen view of the 

Regarding claim 2, “The system according to claim 1, wherein the plurality of graphics comprises a channel logo, a sign, a symbol, a text placeholder, full screen graphics, partial screen graphics, a rating key, and/or a ticker” Sorbel discloses (¶0028) that the sections displayed on the TV comprises logo, graphic, banner, video.

Regarding claim 3, “The system according to claim 1, wherein the placement of each of the plurality of graphics in the plurality of sections with respect to the associated content is determined based on a concurrent look-up of each of the plurality of graphics in the plurality of sections and the associated content to identify correct placement of the plurality of graphics intended for a specific content on the on-screen view of the channel” Sorbel discloses (¶0035, ¶0036) that the system constantly monitors live video feed for the logos/graphics/banners of the associated content as represented in Fig. 5A (element 120); (¶0028, ¶0094) when the logos/graphics/banners of the associated content are determined/matched, they are displayed at the predetermined location on the screen as represented in Figs. 1B,C and Fig. 5B (element 148).

Regarding claim 4, “The system according to claim 3, wherein the one or more processors are further configured to execute the concurrent look-up based on the graphics ID of each of the plurality of graphics in the plurality of sections and a content ID of the associated content of each of the plurality of graphics, and wherein the content ID corresponds to the fingerprints of the associated content” Sorbel discloses (¶0094) that the system monitors streams to detect the presence of graphics and content ID packets to match with the detected signature of the graphic (¶0030), and Neumeier discloses (¶0005, ¶0045, ¶0047, ¶0048) the system receives metadata associated with the audiovisual stream 

Regarding claim 5, “The system according to claim 4, wherein the one or more processors are further configured to generate graphics fingerprints, which correspond to the fingerprints of the plurality of graphics, by a graphics engine based on at least one or more visual features in the plurality of graphics, wherein the graphics fingerprints are generated for a plurality of coordinates that indicates position of the plurality of graphics on the on-screen view, and wherein the generated graphics fingerprints are stored in a graphics fingerprint database” Sorbel discloses (¶0028) that the logo is incorporated in a strategic and the designated location, and Nguyen discloses (¶0016) that the database stores the size and location of the informational banner for a plurality of programs or a plurality of channels; (¶0027) the location and size of the informational banner is defined by specific pixels; a percentage of the image area; a location, size, and shape of the informational banner; pixel coordinates of each corner of a border of the informational banner; one or more pixel coordinates with additional width or height information.

claim 16, see rejection similar to claim 1.

Regarding claim 17, see rejection similar to claim 2.

Regarding claim 18, see rejection similar to claim 3.

Regarding claim 19, see rejection similar to claim 4.

Regarding claim 20, see rejection similar to claim 5.

Regarding claim 30, see rejection similar to claim 1.

Regarding claim 31, see rejection similar to claim 2.

Regarding claim 32, “The system according to claim 1, wherein the association between the graphics fingerprint and the corresponding graphics ID is stored in a database” Neumeier discloses (¶0021, ¶0023) that the metadata associated with said fingerprints is tested against a database as represented in Fig. 2 (element 212).

Regarding claim 33, “The system according to claim 1, wherein the mismatch is determined based on a concurrent look-up of each of the overlaid plurality of graphics in the plurality of sections and the associated content” .

Claims 8-14 and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Sorbel in view of Emeott, Nguyen, and Neumeier, and further in view of US PG Pub 2010/0169911 to Zhang (“Zhang”).
Regarding claim 8, combination of Sorbel, Emeott, Nguyen, and Neumeier meets all the limitations of the claim except “the system according to claim 1, wherein the one or more processors are further configured to generate raster fingerprints for the associated content using an ingest engine, based on one or more visual features of the associated content, wherein the generated raster fingerprints are stored in a content fingerprint database.”  However, Zhang 

Regarding claim 9, “The system according to claim 8, where the one or more processor are further configured to compare fingerprints of the associated content on which the plurality of graphics are overlaid on the on-screen view of the channel with the raster fingerprints stored in the content fingerprint database, wherein the comparison is executed to detect the one or more error parameters related to the associated content” combination of Sorbel, Emeott, Nguyen, Neumeier, and Zhang teaches this limitation, where Nguyen discloses (¶0024) that the database returns a location of a corresponding informational banner in the first video content; (¶0033-¶0035) based on user’s preference, the extracted information banner is always displayed on the bottom of the screen, however when the system detects that the second video content includes another informational banner [to be displayed on the bottom of the screen] then the system [determines the mismatch/error and] places the extracted information banner in a different location other than the bottom of the screen, and Zhang discloses (¶0051, ¶0052) that the fingerprint extractor obtains essential 

Regarding claim 10, “The system according to claim 9, wherein the associated content that corresponds to a specific content item associated with the overlaid plurality of graphics for a specific time instant on the on-screen view of the channel is automatically corrected based on the detected one or more error parameters” Sorbel discloses (¶0096) that the graphic content includes an expiration time so that the system will automatically delete it.

Regarding claim 11, “The system according to claim 10, where the one or more processors are further configured to utilize a time-based parameter and/or a region-based parameter of the programming schedule that corresponds to the plurality of graphics and the associated content on the on-screen view to verify each of the plurality of graphics in the plurality of sections and the associated content, wherein the programming schedule is determined by a broadcast automation system” combination of Sorbel and Emeott teaches this limitation, where Sorbel discloses (¶0036) that the logos are presented on the predetermined location (region-based parameter) of the TV, where its removed based on the comparison, and (¶0096) the graphic content includes an expiration date (time-based parameter) so that the system will automatically delete it, and Emeott discloses (¶0019, ¶0021) that the placement of logo(s) associated with a specific program/video asset is determined using EPG data, where (¶0071, 

Regarding claim 12, “The system according to 11, wherein the time-based parameter of the programming schedule is indicative of timing identifier at which the plurality of graphics and the associated content are required to be overlaid on the on-screen view of the channel during multicasting of the channel” Emeott discloses (¶0019, ¶0021) that the placement of logo(s) associated with a specific program/video asset is determined using EPG data, where (¶0071, ¶0036) the EPG source provides EPG data that uses start/stop times, duration (time based parameters) for that particular video asset; (¶0056-¶0058) the system generates alerts displaying textual/object data/logo with the duration of the alert.

Regarding claim 13, “The system according to claim 11, wherein the region-based parameter of the programming schedule is indicative of specific regions on the on-screen view of the channel where the plurality of graphics and the associated content are required to be overlaid on the on-screen view of the channel during multicasting of the channel, wherein the specific regions on the on-screen view of the channel correspond to the plurality of sections” Sorbel discloses (¶0028) that the logos, graphics, banners of the associated content are 

Regarding claim 14, “The system according to claim 10, wherein the one or more processors are further configured to utilize a plurality of automatic content recognition (ACR)-based inline-monitoring devices (IMDs) placed at a plurality of locations in the broadcast chain, to concurrently detect fingerprints of each of the plurality of graphics in the plurality of sections and the associated content on which the plurality of graphics are overlaid” Sorbel discloses (¶0006, ¶0030) that the Digital Air Impressions (DAI) Ad Video Recognition Software has the logic to identify what is playing on the screen. Once it identifies the streaming video content, it searches the DAI Ad Server Library (Asset Library) to look for and match the appropriate advertiser's assets: logo, graphic, watermark, banner, video, and the like and then incorporates it onto a predetermined or designated area on the screen.

claim 23, see rejection similar to claim 8.

Regarding claim 24, see rejection similar to claim 9.

Regarding claim 25, see rejection similar to claim 10.

Regarding claim 26, see rejection similar to claim 11.

Regarding claim 27, see rejection similar to claim 12.

Regarding claim 28, see rejection similar to claim 13.

Regarding claim 29, see rejection similar to claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425